     Case 1:20-cv-01522-EK-SMG Document 10 Filed 05/14/20 Page 1 of 1 PageID #: 21

                                    INITIAL CONFERENCE QUESTIONNAIRE

    1.      Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal Rules of
            Civil Procedure, if not yet made:

    2.      If additional interrogatories beyond the 25 permitted under the federal rules are needed, the
            maximum number of: plaintiff(s)                and defendant(s)

    3.      Number of depositions by plaintiff(s) of:        parties               non-parties

    4.      Number of depositions by defendant(s) of:        parties               non-parties

    5.      Date for completion of factual discovery:

    6.      Number of expert witnesses of plaintiff(s):                medical              non-medical

                    Date for expert report(s):

    7.      Number of expert witnesses of defendant(s):                  medical             non-medical

                    Date for expert report(s):

    8.      Date for completion of expert discovery:

    9.      Time for amendment of the pleadings by plaintiff(s)
            or by defendant(s)

    10.     Number of proposed additional parties to be joined by plaintiff(s)             and by
            defendant(s)       and time for completion of joinder:

    11.     Types of contemplated dispositive motions: plaintiff(s):
                                                                                      defendant(s):

    12.     Dates for filing contemplated dispositive motions: plaintiff(s):
                                                                       defendant(s):

    13.     Have counsel reached any agreements regarding electronic discovery? If so, please describe
            at the initial conference.

    14.     Have counsel reached any agreements regarding disclosure of experts' work papers (including
            drafts) and communications with experts? If so, please describe at the initial conference.

    15.     Will the parties *consent to trial before a magistrate judge pursuant to 28 U.S.C. §636(c)?
            (Answer no if any party declines to consent without indicating which party has declined.)
            Yes            No

    __________________________________________________
* The fillable consent form may be found at http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf
 may be filed electronically upon completion prior to the initial conference, or, brought to the initial conference and
presented to the Court for processing.
